UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 or X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended February 28, 2009 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 000-29948 STARFIELD RESOURCES INC. (Exact name of registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 130 Adelaide Street, Suite 2210, Toronto, Ontario, Canada M5H 3P5 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act.Title of class None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.332,685,899 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other x If “Other” has been checked in response to the previous question, indicate by check mark which financial statement the registrant has elected to follow.Item 17 xItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x TABLE OF CONTENTS Part I 1 Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. 1 Item 1.A. Directors and Senior Management. 1 Item 1.B. Advisers. 1 Item 1.C. Auditors. 1 Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE. 1 Item 2.A. Offer statistics. 1 Item 2.B. Method and expected timetable. 1 Item 3. KEY INFORMATION. 1 Item 3.A. Selected financial data. 1 Item 3.B. Capitalization and indebtedness. 3 Item 3.C. Reasons for the offer and use of proceeds. 3 Item 3.D. Risk factors. 3 Item 4. INFORMATION ON THE COMPANY. 6 Item 4.A. History and development of the company. 6 Item 4.B. Business overview. 7 Item 4.C. Organizational structure. 7 Item 4.D. Property, plants and equipment. 8 Item 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS. 22 Item 5.A. Operating results. 22 Item 5.B. Liquidity and capital resources. 27 Item 5.C. Research and development, patents and licenses, etc. 30 Item 5.D. Trend information. 30 Item 5.E. Off-balance sheet arrangements. 30 Item 5.F. Tabular disclosure of contractual obligations. 30 Item 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 30 Item 6.A. Directors and senior management. 30 Item 6.B. Compensation. 33 Item 6.C. Board practices. 35 Item 6.D. Employees. 35 Item 6.E. Share ownership. 36 Item 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS. 39 Item 7.A. Major shareholders. 39 Item 7.B. Related party transactions. 40 Item 7.C. Interests of experts and counsel. 40 Item 8. FINANCIAL INFORMATION 40 Item 8.A. Consolidated statements and other financial information. 40 Item 8.B. Significant changes. 40 Item 9. THE OFFER AND LISTING. 40 Item 9.A. Offer and listing details. 40 Item 9.B. Plan of distribution. 42 Item 9.C. Markets. 42 Item 9.D. Selling shareholders. 42 Item 9.E. Dilution. 42 Item 9.F. Expenses of the issue. 42 Item 10. ADDITIONAL INFORMATION. 42 Item 10.A. Share capital. 42 Item 10.B. Memorandum and articles of association. 42 Item 10.C. Material contracts. 44 Item 10.D. Exchange controls. 44 Item 10.E. Taxation. 45 Item 10.F. Dividends and paying agents. 46 Item 10.G. Statement by experts. 46 i Item 10.H. Documents on display. 46 Item 10.I. Subsidiary information. 46 Item 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. 46 Item 11.A. Quantitative information about market risk. 46 Item 11.B. Qualitative information about market risk. 47 Item 11.C. Interim periods. 47 Item 11.D. Safe harbor. 47 Item 11.E. Small business issuers. 48 Item 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES. 48 Item 12.A. Debt securities. 48 Item 12.B. Warrants and rights. 48 Item 12.C. Other securities. 48 Item 12.D. American depositary shares. 48 Item 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES. 48 Item 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS. 48 Item 15. CONTROLS AND PROCEDURES. 48 Item 15.A. Disclosure controls and procedures. 48 Item 15.B. Management’s annual report on internal control over financial reporting. 48 Item 15.C. Attestation report of the registered public accounting firm. 48 Item 15.D. Changes in internal control over financial reporting. 49 Item 15T. CONTROLS AND PROCEDURES. 49 Item 16. [RESERVED.] 49 Item 16A. AUDIT COMMITTEE FINANCIAL EXPERT. 49 Item 16B. CODE OF ETHICS. 49 Item 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 49 Item 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES. 49 Item 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS. 49 Item 17. FINANCIAL STATEMENTS. 49 Item 18. FINANCIAL STATEMENTS. 50 Item 19. EXHIBITS. 50 SIGNATURES 51 ii NOTE TO US READERS - DIFFERENCES REGARDING THE DEFINITIONS OF RESOURCE AND RESERVE ESTIMATES IN THE U.S. AND CANADA Mineral Reserve The terms “mineral reserve,” “proven mineral reserve” and “probable mineral reserve” used in Starfield Resources Inc.’s (the “Registrant”) disclosure are Canadian mining terms that are defined in accordance with National Instrument 43-101 - Standards of Disclosure for Mineral Projects (“NI 43-101”) under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Best Practice Guidelines for the Estimation of Mineral Resource and Mineral Reserves (the “CIM Standards”), adopted by the CIM Council on November 23, 2003. These definitions differ from the definitions in the United States Securities and Exchange Commission (the “SEC”) Industry Guide 7 under the Securities Act of 1933, as amended (the “Securities Act”). Under Industry Guide 7 standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. Under Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Mineral Resource The terms “mineral resource,” “measured mineral resource,” “indicated mineral resource” and “inferred mineral resource” used in the Registrant’s disclosure are Canadian mining terms that are defined in accordance with NI 43-101 under the guidelines set out in the CIM Standards; however, these terms are not defined terms under Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits inthese categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically mineable. Accordingly, information contained in this report containing descriptions of the Registrant’s mineral deposits may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. Item 1.A. Directors and Senior Management. No disclosure required. Item 1.B. Advisers. No disclosure required. Item 1.C. Auditors. No disclosure required. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE. Item 2.A.Offer statistics. Not Applicable Item 2.B. Method and expected timetable. Not Applicable ITEM 3. KEY INFORMATION. Item 3.A. Selected financial data. The information in Table No. 1 was extracted from the more detailed financial statements and related notes included herein and should be read in conjunction with such financial statements and with the information appearing under the heading ITEM 5, “OPERATING AND FINANCIAL REVIEW AND PROSPECTS.” Table No. 1 is derived from the financial statements of the Company, which have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”), the application of which, in the case of the Company, conforms in all material respects for the periods presented with US GAAP, except as disclosed in notes to the financial statements. Table No. 1 Selected Financial Data (CDN$ in 000, except per share data) Year Ended 2/28/09 Year Ended 2/29/08 Year Ended 2/28/07 Year Ended 2/28/06 Year Ended 2/28/05 General and Administrative Expenses $ 3,455 $ 5,132 $ 3,113 $ 2,340 $ 1,932 Net Income (Loss) $ (3,142 ) $ (11,840 ) $ (2,100 ) $ (2,696 ) $ (1,922 ) Basic and diluted Earnings (Loss) Per Share $ (0.01 ) $ (0.04 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Net Income (Loss) US GAAP $ (28,347 ) $ (25,010 ) $ (21,484 ) $ (14,731 ) $ (11,830 ) Basic and diluted EPS (Loss) US GAAP $ (0.09 ) $ (0.08 ) $ (0.11 ) $ (0.11 ) $ (0.11 ) Wtg. Avg. No. Shares US GAAP 319,325 298,702 189,474 139,439 108,333 Dividends Per Share $ 0 $ 0 $ 0 $ 0 $ 0 Dividends Per Share US GAAP $ 0 $ 0 $ 0 $ 0 $ 0 Wtg. Avg. No. Shares Cdn GAAP 319,325 298,702 189,474 139,439 108,333 Working Capital(1) $ 4,145 $ 10,819 $ (1,913 ) $ 803 $ 840 Mineral Properties $ 105,379 $ 76,664 $ 63,581 $ 46,375 $ 34,051 Long Term Debt $ 9 $ 69 $ 185 Nil Nil Long Term Debt (US GAAP) $ 9 $ 69 $ 185 Nil Nil Shareholder’s Equity $ 105,042 $ 85,996 $ 60,942 $ 45,553 $ 34,855 Capital Shares $ 120,918 $ 102,513 $ 72,516 $ 56,768 $ 43,249 Capital Shares (US GAAP) $ 129,116 $ 109,961 $ 78,998 $ 61,655 $ 46,761 Total Assets $ 111,046 $ 90,315 $ 65,064 $ 48,923 $ 35,689 Total Assets (US GAAP) $ 8,361 $ 13,651 $ 1,483 $ 2,549 $ 1,638 (1) Current assets less current liabilities 1 Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (CDN$). The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (US$). Table No. 2 sets forth the exchange rates for the Canadian Dollar at the end of five most recent fiscal years ended February 28th or 29th, the average rates for the period, and the range of our high and low rates for the period. For purposes of this table, the rate of exchange means the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York. The table sets forth the number of Canadian Dollars required under that formula to buy one U.S. Dollar.
